 438DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalLongshoremen'sAssociation,Local1526, AFL-CIOandTropicalShipping & Con-structionCo., Ltd.InternationalLongshoremen'sAssociation,Local1526,AFL-CIOandBirdsall Construction Com-pany.Cases 12-CC-632-1 and 12-CC-632-2June 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn April 20, 1970, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledcases, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter the General Counsel and theCharging Parties filed exceptions to the Recom-mended Order of the Trial Examiner together withsupporting briefs, in which they asserted that theRecommendedOrder is unduly narrow andrequested, accordingly, that the said Order be ex-panded in certain specified respects. Respondentthen filed with the Board a statement declaring thatithad no objections to changes in the Recom-mended Order consistent with the exceptions ofGeneral Counsel and the Charging Parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision in light of the limited ex-ceptions filed by the General Counsel and theCharging Parties, the statement of RespondentUnion in response thereto, and the entire record inthese cases, and hereby adopts the findings,' con-clusions, and recommendations of the Trial Ex-aminer with the additions in the RecommendedOrder set out below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow2 and hereby orders that Respondent, Interna-tionalLongshoremen's Association, Local 1526,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified:1.Insert the words "or any other person engagedin commerce or in an industry affecting commerce"in paragraph 1(a) of the Recommended Order afterthe words "Eller & Co., Inc.," and again after thewords "Birdsall Construction Company."2. Insert the words "or any other labor organiza-tion" in paragraph 1(a) and 1(b) of the Recom-mended Order after the words "AFL-CIO."3.Delete the words "in Port Everglades, Flor-ida," from paragraph 1(b) of the RecommendedOrder.4. Insert the words "Tropical Shipping & Con-struction Co., Ltd., and Birdsall Construction Com-pany or" in paragraph 1(b) of the RecommendedOrder after the words "to cease doing business witheach other or with."5.Delete the words "or any other stevedoringemployer at Port Everglades, Florida," from thefirst full paragraph of the Appendix, and substitutein their place the word "or any person engaged incommerceor in anindustry affecting commerce."6.Delete the words "those companies" in thesecond full paragraph of the Appendix and sub-stitute in their place the words "Tropical Shipping& Construction Co., Ltd.,and BirdsallConstruc-tionCompany."'No exceptions werefiled to the TrialExaminer's violation findingssThemodifications are in accord with the request respectively made byGeneralCounseland the Charging Parties and consented to by the Respon-dentTRIALEXAMINER'S DECISIONSIDNEY D. GOLDBERG, Trial Examiner: The factsin this case are not in serious dispute: the questionfor decision is whether the employees' work stop-page herein was only to compel their employer toadhere to the terms of the collective-bargainingcontract, or whether it was to force a cessation ofbusiness between certain persons and, therefore, inviolation of Section 8(b)(4)(i) and (ii)(B).The complaint herein,' under Section 10(b) ofthe National Labor Relations Act, as amended (theAct), alleges that, on dates in July and August1969,2 Respondent induced employees of Eller &Co., Inc., a stevedoring company at Port Ever-glades,Florida, to refuse to load trucks of thecharging parties because it was engaged in a labordispute with them. Respondent answered, denyingthe material allegations of the complaint, and theissues so raised came on for trial before me at' Issued September22, 1969,on charges filed August 6, 1969TAll datesherein,not otherwise designated,are 1969184 NLRB No. 48 ILA, LOCAL 1526Miami, Florida, on November 19, 1969. All partieswere represented, afforded an opportunity to ad-duce evidence, cross-examine witnesses,and argueon the fact and the law. Briefs filed by the GeneralCounsel and by counsel for Respondent have beencarefully considered 3Upon the entire record4 herein, including my ob-servation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS OF FACT1.The partiesThe allegations of the complaint on this subjectare admitted by the answers and, together with un-disputed testimony, show the following:Tropical Shipping and Construction Co., Ltd.(Tropical), incorporated under the laws of Nassau,Bahamas,6 is engaged in the transportation of goodsby sea, on a regular schedule, from the UnitedStates to Nassau, Freeport, and other points in theBahamas,deriving annual gross revenues of morethan $50,000 from such operations. As reflected inthis record, the goods are carried in completelyloaded trailers, owned by Tropical or others, whichare rolled aboard its ships at Riviera Beach, whichistheport ofPalm Beach.When the overseasdestination is reached,the trailers are rolled off andeither unloaded at the port or hauled by localtruckers to the consignees. This system is called"containerized freight."BirdsallConstructionCompany(Birdsall),aFlorida corporation, is engaged in the motor hau-lage of goods and materials from several locationsin the State of Florida to Riviera Beach, Florida,under certificates of the Interstate Commerce Com-mission. Its principal function is to haul trailers, be-longing to Tropical and others, to Riviera Beach forloading on ships of Tropical. These operations con-stitute a link in interstate commerce and in com-merce between the States and a foreign countryand Birdsall derives annual revenues from them ex-ceeding $50,000. Although the trailers have thename "Tropical Shipping" painted on their sidesand the tractors have the name "Birdsall" on theirdoors, both companies are wholly owned by John S.Birdsall,Jr.,and integrated in operation. Ac-'After themain briefs had been filed,counsel for Respondent made amotion to strikeportions ofthe GeneralCounsel's brief on the ground thatitanalyzed,in depth,a contract provision which had not been made thesubject of any testimony or argument during the course of the trial Alter-natively,the motion requested leave to file a reply brief to meet this par-ticular argument and aproposedreply brief was attached During the trial,reference had been made to the complexityof thecollective-bargainingagreement and thedifficultissues of law arising from its application, as ar-gued by Respondent,to the facts of the case In this connectionthe TrialExaminer had suggested that it might be advisable, for the fulldevelopmentof legalargumentson both sides, that reply briefs be filed, promising sym-pathetic consideration for any such applicationAccordingly, by orderdatedFebruary 5, 1970, the motion to strike portions of the General Coun-sel's briefwas deniedand Respondent's reply brief was received AlthoughRespondent'smotion wasserved bymail on all parties onJanuary 27, theGeneral Counsel's opposition was not receiveduntil latein the day on439cordingly,any reference to either of these compa-nies,unless otherwise stated, includesthe other.Dant and Russell,Inc. (Dant),a Nevada corpora-tion engaged in a multistate business of manufac-ture and wholesale distribution of lumber and woodproducts,maintains a Florida branch at Port Ever-glades which annually receives,from points in otherstates,and ships,to points in other states and out-side the UnitedStates, goods valued at more than$50,000.Eller& Co.,Inc. (Eller),a Florida corporationengaged in stevedoring operations at Port Ever-glades, Florida,provides loading,unloading, andhandling services in theportarea.It also acts asgeneral agent for shippers and other companies en-gaged in interstate and foreign commerce and an-nually derives revenues of more than$50,000 fromsuch services.Respondent is a labor organization representingall the employees,except checkers,handling goodsat Port Everglades,including their movement onand off ships as well as in the warehouse andstorage areas.John Edward King is its presidentand business agent:The checkersat this port arerepresented by another local of the InternationalLongshoremen'sAssociation(I.L.A.).Local 1680, I.L.A., is also alabor organizationrepresenting longshore and warehouse employeesin the Palm Beach area, and Earl Gibson is its pre-sident and business agent.Another I.L.A. localrepresents longshore and warehouse employees atthe port of Miami.2.Methodof operationThe goods involved in this case consist of lumber,produced by Dant ontheWest Coastand shippedto Port Everglades in Dant's ships.The lumber,strapped in bundles,is removed from the ships andstored in a designated section of the port area,called the lumberyard,where lumber belonging toother lumber companies is also stored.Dant has noemployees at Port Everglades, except some clericaland management personnel,and all the handling ofits lumber,including removal from the ships to thedock,from the dock to the lumberyard,from placeto place within the lumber storage area and, ulti-mately, aboard trucks or trailers for transportationto customers,is performed for Dant by Eller.February 5, after the order granting the motion had been issued anddispatched to the parties Nothing in either the General Counsel's opposi-tion to Respondent's motion or in his subsequent motion for reconsidera-tion (except the references to an administrative determination by the Re-gional Director for Region 22) appears to carry sufficient weight to justifyrejection of the reply brief Accordingly,the motion for reconsiderationwill be denied but no consideration will be given to that portion of Respon-dent'smain brief which refers to an administrative determination by theRegional Director for Region22 ofthe Board"Motions by the General Counsel and Respondent to correct typo-graphical errors in the transcript of record were unopposed and, by orderdated March31, 1970,were granted3 The answer,as filed, denied any knowledge or information concerningEller or the Charging Parties but, at the trial, Respondent conceded the al-legations of the complaint concerning themSince 1969, the Commonwealth of the Bahama Islands 440DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen lumber is sold by Dant, a copy of the salesorder is sent to the Dant office in the port area.This memo sets forth the material sold, the datewhen it is to be picked up at the port lumber yard,and the carrier which has been designated by thecustomer to pick it up. The carrier's driver comingto pick up the lumber first reports to the Dant of-fice,where he is given an order describing thematerial to be loaded; he takes this order to the of-fice of Eller and an Eller employee instructs thedriver where in the lumber yard to take his truckfor loading. Since the lumber is in bundles, flatbedtrucks or trailers are generally used and the loadingis done from the side by forklift operators and otheremployees of Eller, the stevedoring company, afterwhich the carrier's employee drives his truck ortrailerout of the port area for delivery to thecustomer or to a connecting carrier.3.Background of the disputeTropical does not recognize any labor organiza-tion as a representative of any of its employees.On July 2, John H. Birdsall, III, the son of theowner of Tropical and its vice president in chargeof traffic to Nassau, was visited by four men. Threeidentified themselves as representatives of theI.L.A. locals in Palm Beach, Fort Lauderdale (PortEverglades), and Miami, respectively; the fourthstated that he represented the Brotherhood ofLongshoremen in Nassau. After some conversationconcerning the labor situation on the Nassau water-front,Gibson, president of the Palm Beach local,picked up the statement of one of the others whohad asked Birdsall to use "union labor", askedBirdsallwhether he would "talk with them" andwhether he would permit Tropical's employees totalkwith them. Birdsall said that the employeeswere free to talk with whomever they wished and,as far as the company was concerned, he gave Gib-son the name of Tropical's labor counsel, sayingthat the union officials could communicate withthat attorneyand arrange a meeting.'On July 29,Tropical received, from the same attorneys whorepresent Respondent, a letter stating that a majori-ty of Tropical's employees in Palm Beach and DadeCounty (Miami) had designated I.L.A. Local 1680as their collective-bargaining representative andthat that Local demanded recognition as suchrepresentative.The classifications of employeesclaimed to be represented were set forth, andrRespondentobjected to receipt of any testimonyshowing statementsmade by these menas notbinding on Respondent and the testimony con-cerning this meetingwas accepted subjectto connection with RespondentThereafter, John E King, president of Respondent, admitted that he"worked very close with Turner(one of those at the meeting) in Miami" andthat Turner told him that he, Turner, was "tryingto acquirea contract forTropical for theWest Palm Beach local " King's testimony,that he knewnothing about this meeting or any demandon Tropical by Local1680 untilafter the chargesherein were filed-more than a month later-is rejectedas incredible in viewof histestimonythathe learnedaboutthe meetingfrom Turner,with whomhe "worked very close" and from hisown mem-bers, whose inquiriesconcerning Tropical, he testified, tnggered his activi-separate units were specifiedfor thePalm Beachand Dade Countyemployees.4.The work stoppagesSometime in July, the Grand Bahamas Millworkand BuildingSupply Company purchasedsix trailerloads of lumber from Dant and specified that theywere to be delivered, from the lumber yard onspecific dates, to Tropicalas its designatedcarrier.On July 22, the generalmanagerof Dant calledTropical and requested that twotrailersbe sent into pick up the lumber ordered for delivery on thatdate. Tropical brought in thetrailers onthe 23rdand they were loaded and dispatched without in-cident.At about noon on the following day, James Ag-nini, the assistant terminalsuperintendent of Eller,saw Respondent's president and business agent,John Edward King, in the portarea infront of El-ler'soffice.As a result of a report he had heardconcerning the loading of Tropical's two trucks theprevious evening, he asked King whether it was truethatRespondent was requesting "ship pay" forloading the two Tropical trucks the previous even-ing.King said "yes" and, to Agnini's furtherquestion concerning why Respondent wanted themen paid at ship rates, King answered that thetrucks belonged to Tropical Shipping,a nonunioncompany, and that the men would either be paidfor loading them at ship rates or they would not beloaded. King also said: "We are not going to shakehands with any trucking outfit that is affiliated withTropical."Agnini testified that King then left and that assoon as King was gone, he gave instructions to hisdispatcher that any truck that came to the yard tobe loaded was to be loaded without discrimination.King's version of this conversation was that hetoldAgnini that his members had asked him "tocheck out the possibility of getting shipside pay forloading Tropical trucks because under our presentcontractwe were entitled to it." Although heclaimed, while testifying, that the fact that Tropicalwas nonunion had nothing to do with the stoppageand cited the provisions of the contract calling forship pay for the loading of trailers to go directlyaboard ships, his only clear reference to his talkwith Agnini was an admission that the fact thatTropical was nonunion "was brought out in thecourse of the conversation." Most of King's state-tiesAccordingly,there is a sufficient connection between Respondent andthe statements at the meeting,as reflected in Birdsall's testimony, toestablish that there was a labor dispute between Tropical and the Interna-tional Longshoremen's Association dating back at least to July 2, and thatRespondent's president knew about it no later than a few days after thatdate6The collective-bargaining contract,discussed further hereafter, pro-vides two scales of pay, although the work involved may be performed bythe same employees The one called"ship pay" is, generally, for loading orunloading ships, and the other,called "warehouse pay" or "terminal pay,"is for handling goods in the storage area The "ship" rates are higher thanthe "terminal"rates. ILA, LOCAL 1526ments on the witness stand consisted of opinion andargument concerning the employees' rights underthe contract to ship pay for loading Tropical'strailers, but it does not appear from his testimonyor that of Agnini that he raised that question ormade any of those arguments in his conversationwith Agnini. On the testimony of Agnini and King,as well as their demeanor while testifying, I findthat the conversation between them on July 24 wasaccurately reflected in the testimony of Agnini andthat King demanded that Eller's employees be paidfor loading Tropical's trailers at ship rates becauseTropical was nonunion. King's statement about notshaking hands with any trucking outfit "affiliatedwith Tropical" applied, I find, to Birdsall.On July 24, Dant's general manager called Tropi-cal and requested that a single trailer be sent in onMonday, the 28th, to pick up a load of lumber, partof the same order. The trailer was brought in but itwas not loaded and there is evidence that Eller'sforklift operator and his helper refused to load theTropical trailer.'Dant'smanager reported therefusal to Tropical and gave it until Wednesday "tostraighten the matter out" or he would call anothercarrier.On Wednesday, the 30th, he called AlcoShipping,a carrier transporting goods to theBahamas via its own trucks, trailers, and ships fromthe port of Miami, and Alco picked up the trailerload of lumber without incident.Despite the July 28 occurrence, Dant continuedto followitscustomer's shipping instructions and,on August 1, again requestedTropical tosend in asingle trailer for loading on the 4th. Tropicaldelivered the trailer to the lumber yard for loadingbut again it was not loaded and Dant shipped thelumber via Alco on the 6th.On August 4, when the Tropical trailer wasbrought in to pick up the load of lumber and Eller'semployees refused to load it, E. K. Graham, Eller'sterminal superintendent, telephoned King and toldhim that the loaders in the lumber yard had refusedto put the lumber on the Tropical truck unless theyreceived "ship time." King answered: "That'sright." Graham insisted that the contract called forterminal pay on the operation but King said: "Youcan go ahead and load the truck, but you are goingto pay ship time." Graham repeated his refusal topay ship time and King said: "Well, that's it," end-ing the conversation. Graham testified that the onlymention of the contract in this brief exchange washis own reference to it and King did not testify atallconcerning this telephone conversation. Ac-cordingly, I find that it occurred as Grahamdescribed it.5.The contentions of the partiesThe General Counsel contends that the evidence9Tropical's driver testified to conversations with Eller's checker andforklift operator on July 28, in which they said they had "called Miami"and that they would not loada Tropicaltruck in view of the testimony of441adequately establishes: (i) that Respondent wasresponsible for the refusal by Eller's employees toload Tropical's trucks and for the threats, directedto Eller, that those trucks would not be loaded ex-cept at a higher rate of pay; and (ii) that an objectof this conduct was to force or require Eller orDant to cease doingbusinesswith Tropical and tocompel Tropical to recognize an uncertified I.L.A.local as the representative of its employees.Respondent,although it contends that theGeneralCounsel has failed to establish thatRespondent was responsible for the refusal of El-ler's employees to load Tropical trucks, also con-tends that Respondent's involvement in the matterwas only a controversy between it and Eller overthe proper rate of pay for those services asestablished by their collective-bargainingcontract.6.Discussion and conclusionsTo establish the violations of Section 8(b)(4)(i)and (ii)(B) alleged in the complaint, proof isrequired in two specific areas: (a) that Respondentcaused the work stoppages and made the threats,and (b) that an object of its conduct was to disruptor alter the business relationship among Eller,Dant, and Tropical or, alternatively, to force Tropi-cal to recognize an I.L.A. local as the representa-tive of its employees, although neither Respondentnor any other I.L.A. local has been certified as suchrepresentative.a.Threatsand inducementWhile there is no direct evidence in the recordthat, prior to July 24 and thereafter,Respondent in-duced or encouraged Eller's employees to refuse toload Dant lumber on Tropical's trailersexcept atship pay, it has been found that King'sflat state-ment toAgnini on that date was that " . . . they de-manded deep sea pay for loading the trucks, eitherdeep sea pay or they wouldn't load them." Thisstatementis,byits terms,a threat by Respondentdirected to Eller that,unless something specialwere done, its employees would not perform theircustomary duties. Followed,as it was,by the refusalof the Dant employees, members of Respondent, toload the trucks, these two factors constituteadequate circumstantial evidence that the refusalwas induced or encouraged by Respondent and I sofind.10 An additional threat, as well as an admissionof Respondent's inducement of Eller's employees,iscontained, I find,inKing'sbrief conversationwith Eller's terminal superintendent, on August 4,when the loaders again refused to place the Dantlumber on the Tropical truck which was there forthat purpose.The quantity of evidence on this point may notRespondent's president and business agent,however,no findings need bemade on the basis of this testimony"ILA Locals 1224, et a! (Jess Edwards),160 N LRB 732, 736-737 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe overwhelming, but my estimate of it may be ex-pressed in the words of Mercutio, assessing his fatalwound:'tis not so deep as a well,nor so wide as a church door;but `tis enough, `twill serve:b.ObjectsWith respect to Respondent's object in thethreats and inducement, the General Counsel's ar-gument is properly based upon the facts disclosedby the record: that Respondent's action in prevent-ing Eller from loading Dant's lumber on Tropical'strailerswas in aid of the effort by another I.L.A.local to obtain recognition from Tropical or, at thevery least, to interfere with the business relation-ship between Dant and Eller while Eller was doingbusinesswith Tropical.The contract argument advanced by Respondentas a defense is, in my opinion insofar as this case isconcerned, an afterthought. This is not to say thatthe contract might not be construed as justifying aclaim for ship pay for loading the Tropical trailers ifproperly presented to an appropriate tribunal," buton the evidence in this record I am convinced thatthe contract was not even present in King's mindwhen he made the threat and induced the workstoppages in this case-much less that it was thesolereasonforhisconduct,as is assumedthroughout Respondent's briefs.12 As the Court ofAppeals for the District of Columbia succinctlyphrased it in a recentcase,dealing with an em-ployer's motive in taking certain actionagainst em-ployees:. the actions of the Company's agents are tobe judged in the context in which they tookplace in the plant and are not to be controlledby the characterization that counsel seeks toengraftupon them in subsequent legalproceedings. isAn additionalreasonformy conclusion that thecontract was not the basis for these activities is thatthe claim is not nearly so clear as Respondent'scounsel's argument would have it appear.In addi-tion to the testimony of Agnini,Merrill,andGraham that ship pay was required only where atrailerwas filled for loading on a ship to sail thesame day,"' King conceded that ship pay was notdemanded of Eller for the loadingof the Alcotrailers, although Alco's operation in actually trans-porting the Dant lumber involved was identical withthat which Tropical'swould have been:i.e., thefully loaded trailers were hauled from Port Ever-glades over the highway to a port less than 50 milesaway,where they were placed aboard its ownships.15The difference,as King pointed out to thediscomfiture of Respondent's counsel,was that inthe case ofAlco, I.L.A. members in Miami wouldhandle the cargo at ship rates by driving the trailersonto the ships there and securing them for the seavoyage.16To acceptRespondent'sargument,moreover,would require a finding that theI.L.A. effort to ob-tain recognition from Tropical played absolutely nopart in motivating Respondent's threats to Eller andits inducement of the work stoppages by Eller's em-ployees. In view of my finding that the conversationbetween Agnini and King was accurately reflectedinAgnini's testimony,and of King's admission thatreference was made in it to the fact that Tropicalwas nonunion,it is impossible to make a findingthat the union campaign against Tropical wastotally irrelevant.Accordingly,ifRespondent's ac-tionswere motivated, even in part,by this cam-paign,itmust be concluded that at least"anob-ject" thereof was to force or require Dant or Ellerto cease doing business with Tropical and to forceTropicalto recognize an I.L.A. local,"and the factthat those actions might also have had some basis ina contract dispute is insufficient,under the circum-stances, to neutralize the presence of the unlawfulobject."'Respondent's argument that its actions were notto force or require Eller to cease doing businesswith either Dant or Tropical,but only to force Ellerto pay additional wages for the work involved, mustalso be rejected.The Board has long held that an" Resolution of this controversy, according to Respondent's counsel, isto be submitted to arbitration under the contractThis isthe properprocedure in the noted"Warrior and Gulf trilogy"(United Steelworkers vWarrior andGulfNavigation Co, 363 U S574,United Steelworkers vAmericanMfg Co,363 U S 564,andUnited SteelworkersvEnterpriseWheel & CarCorp ,363 U S 593)cited in Respondent's reply brief, theSupreme Court endorsed this method of determining disputes in the ad-ministration of collective-bargaining contracts and pointed out that thepolicy of the national labor laws encouraged the submission of grievancesto arbitration rather than forcing them into a mold of litigation The argu-ment which Respondent makes herein on the basis of these cases,however,eludes me since it appears to be an attempt,in this unfair labor practicecase, to obtain a construction of the contract-precisely what the SupremeCourtrecommended be not done in conventional litigation Moreover, therule of those cases cuts both ways and, as I see it,itself condemns Respon-dent's actions in this case It is to be noted that the Court wrote,at 578, that"Here[in labor disputes]arbitration is the substitute for industrial strife"but Respondent nevertheless, by its threats and work stoppages,chose "in-dustrial strife ""CompareTeamstersLocal 716 (Norman Contractors),169 NLRB 156,where the Board found,as a matter of fact,that enforcement of the con-tract rate of paywas thesolereason for the union's activities and that nopart of its objectwas to bring about a cessation of business between any ofthose involved" 1 U E ,Local 806 [ SNCManufacturingCo ] v NLRB,434 F 2d 473(1970)i'Tropical's ships sail according to a fixed schedule and there is noevidence that the trailers carrying Dant lumber were intended or requiredto be placedaboard ships sailing the same day that the trailers were loadedat Port Everglades16Tropical wouldhave hauled them 30 miles north to Riviera Beach, theport of Palm Beach,whereas Alco hauledthem 25 or30 miles south toDodge Island, the portof Miamii"Any implicationthat fully loaded trailers might be required to be un-loaded and reloadedbeforebeing placed aboard the ships was nullified byKing's testimony that this never occurred except inrare situationswhere "achecker gets a bad count "" Bangor BuildingTradesCouncil, 123 NLRB 484, 489, enfd 278 F 2d287 (CA 1, 1960)i"Bangor BuildingTradesCouncil,supra,Local 1976, Carpenters vNLRB , 357 U S93,105-107 ILA, LOCAL 1526443effort to compel a change in the established methodof doing business between two persons constitutesan effort to force them "to cease doing business"with each other as that phrase is used in Section8(b)(4)(B).19 I find, in short, that Respondent'srefusal to load Tropical's trucks except at ship paywas not because that rate of pay was the proper oneunder the contract but because the requirement fora higher than normal rate of pay for the operationwould prevent Eller from loading Tropical's trucks.7.The effect of theunfair labor practices uponcommerceThe activities of Respondent set forth in section4, above, occurring in connection with the opera-tions of Dant, Eller, and Tropical described in sec-tions 1 and 2, above, have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several states and between thestates and a foreign country, and tend to lead tolabor disputes burdening and obstructing com-merce and the free flow thereof.8.The remedyHaving found that the Respondent has engagedinunfair labor practices in violation of Section8(b)(4)(i) and (ii)(B) of the Act, I shall recom-mend that it be required to cease and desisttherefrom and to take certain affirmative actiondesigned to remedy the unfair labor practices andotherwise effectuate the policies of the Act.Upon the foregoing findings of fact and upon theentire record herein, I state the following:CONCLUSIONS OF LAW1.InternationalLongshoremen'sAssociation,Local 1526, AFL-CIO, Respondent herein, and In-ternationalLongshoremen'sAssociation,Local1680, AFL-CIO, are labor organizations within themeaning of Sections 2(5) and 8(b)(4) of the Act.2.Dant & Russell, Inc., Eller & Co., Inc., Tropi-cal Shipping & Construction Co., Ltd., and BirdsallConstruction Company are employers or personsengaged in interstate commerce within the meaningof Sections 2(6) and 8(b)(4) of the Act.3.By inducing and encouraging employees ofEller & Co., Inc., to engage in strikes or refusals inthe course of their employment to perform services,with an object of forcing said employers and per-sons to cease doing business with each other andwith an object of forcing or requiring Tropical orBirdsall to recognize an uncertified labor organiza-tion as the representative of its employees, Respon-dent has engaged, and is engaging, in unfair laborpractices affecting commerce within the meaning of19Bangor BuildingTradesCouncil,supra, Local 3, IBEW (N Y TelephoneCo ), 140 NLRB 729S0 In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, theSection 8(b)(4)(i)(B) and Section 2(6) and (7) ofthe Act.4.By threatening, coercing, and restraining Eller& Co., Inc., and Dant & Russell, Inc., with an ob-ject of requiring them to cease doing business witheach other and with Tropical or Birdsall, or with anobject of forcing or requiring Tropical or Birdsall torecognize an uncertified labor organization as therepresentative of its employees, Respondent has en-gaged, and is engaging, in unfair labor practices af-fecting commerce within the meaning of Section8(b)(4)(ii)(B) and Section 2(6) and (7) of the Act.RECOMMENDED ORDER20Upon the foregoing findings of fact and conclu-sions of law and pursuant to Section 10(c) of theAct,itisrecommended that InternationalLongshoremen'sAssociation,Local1526,AFL-CIO,its officers,agents, and representatives,shall:1.Cease and desist from:(a) Engaging in, or inducing,or encouraging in-dividuals employed byEller & Co.,Inc., to engagein, strikes or refusals in the course of their employ-ment to process,transport,or otherwise handle orwork on any goods,articles,materials,or commodi-ties,or to perform any services,where an objectthereof is to force or require their employer, orDant & Russell,Inc.,Tropical Shipping & Con-structionCo., Ltd.,or Birdsall Construction Com-pany to cease doing business with each other, or toforce or require Tropical or Birdsall to recognizeany local of International Longshoremen'sAssocia-tion,AFL-CIO,as the representative of its em-ployees, unless and until such labor organizationhas been certified as the representative of such em-ployees under the provisions of Section 9 of theAct.(b) Threatening,coercing, or restraining Eller &Co., Inc.,Dant&Russell, Inc., or any other em-ployer or person engaged in commerce in PortEverglades,Florida,with an object of requiringthem, or any of them,to cease doing business witheach other or with any other employer or personengaged in commerce,or with an object of forcingor requiring Tropical or Birdsall to recognize anylocal of International Longshoremen'sAssociation,AFL-CIO,as the representative of its employees,-unless and until such labor organization has beencertified as the representative of such employeesunder the provisions of Section9 of the Act.2. Take thefollowing affirmative action, which ishereby found necessary to effectuate the policies ofthe Act:(a) Post in conspicuous places in each of theRespondent's business offices,meeting halls, andother places in Port Everglades and Fort Lau-findings, conclusions,recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDderdale, Florida, where notices to members arecustomarily posted, copies of the attached noticemarked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region12,afterbeingduly signed by Respondent'sauthorized representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter. Reasonable steps shall be taken by saidRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b)Mail signed copies of the notice to the Re-gional Director for Region 12, for posting by Eller& Co., Inc., and Dant & Russell, Inc., said em-ployers or persons being willing, at all locationswhere notices to their employees are customarilyposted.(c)Notify said Regional Director, in writing,within 20 days from receipt of this Decision andRecommended Order, what steps have been takento comply herewith.22_' In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read "-Posted Pursuant to a Judgment of the United States Court of Appeals En-forcing an Order of the NationalLaborRelations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties were given an op-portunity to present evidence and argument, theNational Labor Relations Board has decided thatwe violated the law by committing certain unfairlabor practices and has ordered us to post thisnotice.We intend to carry out the order of theBoard and abide by the following:WE WILL NOT engage in a strike, or induce orencourage the employees of Eller & Co., Inc ,or any other stevedoring employer at PortEverglades, Florida, to engage in a strike or arefusal, in the course of their employment, toload lumber or other goods on trucks ortrailers of Tropical Shipping and ConstructionCo., Ltd., or Birdsall Construction Company,where an object thereof is to force or requireDant & Russell, Inc., Eller & Co., Inc., or anyother person or employer to cease doing busi-ness with those companies or with each otherorwhere anobject thereofisto force orrequireTropical Shipping and ConstructionCo., Ltd.,or Birdsall ConstructionCompany torecognizeanylocalofInternationalLongshoremen'sAssociation,AFL-CIO, orany other labororganization,as the representa-tiveof its employees,unless and until suchlabor organization has been certified as therepresentativeof suchemployees under theprovisions of Section9 of the Act.WE WILL NOT threaten,coerce, or restrainEller & Co.,Inc.,Dant & Russell,Inc., or anyperson engaged in commerce,where an objectthereof is to force or require Dant&Russell,Inc., Eller&Co., Inc.,or any other person oremployer to cease doing business with thosecompanies or with each other or where an ob-ject thereof is to force or require TropicalShipping and ConstructionCo., Ltd.,or Bird-sallConstruction Company to recognize anylocal of International Longshoremen'sAssocia-tion,AFL-CIO,or any other labor organiza-tion,as the representative of its employees, un-less and until such labor organization has beencertifiedas the representative of such em-ployees under the provisions of Section 9 ofthe Act.WE HEREBY withdraw and cancel any ordersand directions heretofore issued by us incon-sistentwith the above commitments and wehereby notify our members that we have noobjection to their full performance of their du-ties in connection with the loading of Tropicalor Birdsall trailers or trucks.INTERNATIONALLONGSHOREMEN'SASSOCIATION, LOCAL1526, AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This is an officialnotice and must not bedefacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date ofposting and must not bealtered, defaced, or covered by any othermaterial.Any questionsconcerningthis notice or com-pliance with its provisions may be directed to theBoard'sOffice, Room 706, Federal OfficeBuilding,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7227.